Citation Nr: 1758178	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  14-32 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for osteoporosis, to include as secondary to valvular heart disease, status post mechanical mitral valve with paroxysmal atrial fibrillation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from November 1949 to August 1953. 

This appeal is before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In December 2016, the Veteran and his wife testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Osteoporosis was not caused and is not aggravated by the Veteran's service-connected valvular heart disease, to include his Coumadin use for such condition.


CONCLUSION OF LAW

The criteria for service connection for osteoporosis, to include as secondary to valvular heart disease, status post mechanical mitral valve with paroxysmal atrial fibrillation, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the record does not reflect, and the Veteran has not asserted, that osteoporosis began during service or until many years later, or is directly related to an in-service injury or event.  Rather, as reflected in his August 2011 claim, September 2011 statement, and December 2016 hearing testimony, he asserts that that his currently diagnosed osteoporosis is secondary to his valvular heart disease, for which he is service-connected.  Specifically, he maintains that the medication used to treat his heart disease (Coumadin) either caused or aggravated his osteoporosis. 

Private and VA treatment records show that the Veteran has been on the drug Coumadin since his heart valve surgery in 2002.  He was diagnosed as being osteopenic on January 2010 private bone density scan, and with osteoporosis of the spine and femoral neck in on August 2011 bone density scan.  On August 2014 bone density scan, it was assessed that the Veteran should be considered at least osteopenic, if not osteoporotic. 

In August and September 2011, the Veteran submitted medical articles suggesting a relationship between Coumadin use and osteoporosis and bone fracture risk; the articles included, however, a December 2008 study in the Journal of the American Geriatrics Society concluding that, in the studied cohort of elderly men, current Coumadin use was not associated with lower bone mineral density (BMD) or accelerated bone loss.

In February 2017, the Board requested a medical opinion from a Veterans Health Administration (VHA) physician to assist in determining whether the Veteran's currently diagnosed osteoporosis of the lumbar spine and neck is either caused or aggravated by the use of Coumadin therapy used to treat his heart disease.

Such opinion was provided in March 2017.  Regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's osteoporosis of the lumbar spine and neck is proximately due to or the result of his service-connected heart disability, to include the use of Coumadin therapy, the VHA examiner answered, "No."  The examiner reasoned that the evidence did not support the notion that the Veteran would have developed osteoporosis without Coumadin, citing the other identified risk factors in the Veteran's case, including age and use of a proton pump inhibitor.  

Regarding whether it is at least as likely as not that osteoporosis of the lumbar spine and neck has been aggravated by the service-connected heart disability, to include Coumadin therapy, the examiner answered, "Unlikely."  The examiner acknowledged that this issue was more complex; as there was no bone density scan prior to the start of Coumadin, there was no way to determine if the Veteran's BMD worsened with Coumadin therapy, and any attempt to link the Veteran's osteoporosis to his Coumadin therapy would be pure speculation.

However, the examiner noted that the literature did not indicate that a loss of BMD was a forgone conclusion in every patient to take Coumadin for an extended period; in fact, the evidence in the medical literature for an association between Coumadin use and worsening of BMD was weak and conflicting.  The examiner provided a summary of the pertinent literature in this regard, noting some studies indicated an association between Coumadin and loss of BMD but others did not, and that such studies produced mixed and inconsistent results.  The examiner's literature summary noted that most strong correlations were found in women, and the correlations in men were limited by small sample size and other factors.  Conversely, the examiner noted studies that, when male patients were added, demonstrated no association between reduced spine BMD and Coumadin use, and a study specifically of men showing no difference in BMD or fractures between those on Coumadin and those not.  Based on such literature, the examiner summarized that there is some evidence - although the data are conflicting from one study to another - that Coumadin could be associated with a lower BMD at the spine, and conflicting evidence regarding an association with spine fractures, but that the bulk of this evidence is in women.  

The examiner noted that the Veteran had no fractures, but had demonstrated a low BMD consistent with osteoporosis at the spine many years after starting Coumadin.  He concluded that, although the literature suggested that there could be an association with a lower BMD at the spine in patients who use Coumadin, these data were conflicting with limited information in male patients.  According to the examiner, in the Veteran's case, any association of Coumadin use to lower BMD at the spine would be unjustified speculation given the lack of a bone density scan prior to the start of Coumadin. 

In this case, the Veteran's service connection claim must be denied.  The weight of the probative evidence is against a finding that the Veteran's Coumadin use caused or aggravated his osteoporosis.  

The only competent and probative opinion addressing whether the Veteran's osteoporosis, specifically, was caused or aggravated by his Coumadin use, is the March 2017 VHA opinion.  The Board finds this opinion persuasive.  The VHA examiner opined that the Veteran's osteoporosis of the lumbar spine and neck was not proximately due to or the result of the use of Coumadin therapy.  Such opinion was based on his review of the literature evidence, which did not support the notion that the Veteran would have developed osteoporosis without Coumadin, and his assessment of the Veteran's other risk factors for developing osteoporosis.

On the question of aggravation, while the examiner noted that there was no way to determine with certainty whether the Veteran's BMD worsened with Coumadin therapy without bone density scan results prior to such therapy, the examiner nonetheless explicitly determined it was "unlikely" that the Veteran's osteoporosis of the spine and neck has been aggravated by his Coumadin therapy.  The opinion was based on the examiner's finding that, although the literature suggested that there could be an association with a lower BMD at the spine in patients who use Coumadin, these data were conflicting with limited information in male patients; he supported this finding by citing extensive studies showing that evidence of an association between Coumadin use and worsening of BMD was weak, inconsistent and conflicting, and particularly weak in men.

The reasoning of the examiner's opinion is supported by the literature cited and discussed by the examiner, as well as by the December 2008 Journal of the American Geriatrics Society study submitted by the Veteran, concluding that Coumadin use was not associated with lower BMD or accelerated bone loss in the studied cohort of elderly men.  Moreover, there is no competent evidence such as a medical opinion contradicting the March 2017 VHA opinion, or any other such competent evidence relating the Veteran's specific case of osteoporosis to his Coumadin use.

The Board notes the June 2017 written brief of the Veteran's representative, asserting that the March 2017 VHA examiner "was unable to provide the requested opinion regarding aggravation - without resorting to speculation."  Indeed, the VHA examiner stated that, because there was no way to determine with certainty whether the Veteran's BMD worsened with Coumadin therapy without bone density scan results prior to such therapy, any attempt to link the Veteran's osteoporosis to his Coumadin therapy would be "pure" and "unjustified" speculation.  However, the examiner specifically determined that, even given these circumstances, it was nonetheless "unlikely" that the Veteran's osteoporosis of the spine and neck has been aggravated by his Coumadin therapy, for the reasons discussed above.  

Moreover, the VHA examiner adequately explained his determination that any attempt to link the Veteran's osteoporosis to his Coumadin therapy would be pure speculation.  He explained that the only way to determine with certainty whether the Veteran's BMD worsened with Coumadin therapy was to observe bone density scan results prior to such therapy, of which there are none.  In this regard, neither any assertion from the Veteran's representative, nor anything else in the record, suggests that any bone density scan results prior to the Veteran's use of Coumadin exist or might be available for review, or that any other relevant, outstanding, and procurable evidence exists in this case and was not reviewed by the March 2017 VHA examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 389-391(2010).  Again, notably, there is no competent evidence relating the Veteran's case of osteoporosis to his Coumadin use that might weigh against the VHA opinion.

Therefore, a preponderance of the evidence is against a finding that osteoporosis was caused or is aggravated by the Veteran's service-connected valvular heart disease, to include his Coumadin use for such condition.  Accordingly, service connection for osteoporosis, to include as secondary to valvular heart disease, status post mechanical mitral valve with paroxysmal atrial fibrillation, must be denied.


ORDER

Service connection for osteoporosis, to include as secondary to valvular heart disease, status post mechanical mitral valve with paroxysmal atrial fibrillation, is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


